DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 7-19 are pending and have been examined in this application, claims 1-6 are withdrawn as being drawn to a non-elected invention.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Election/Restrictions
Applicant’s election without traverse of claims 7-19, invention of Group II, in the reply filed on 06/23/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical source, the high-pressure jet, the piezoelectric transducer, and the source of focused ultrasound must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Additionally, FIG 6 is additionally objected to because it appears elements 625 and 617 are pointing to the same structure in the figure.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites “cavitation-producing drive unit” and then throughout the claims refers to “the drive unit” which lacks antecedent basis.
Claim 7 line 4 “the form” lacks antecedent basis.
Claim 8 “a plurality of drive units” is indefinite, because it is unclear if these drive units are the same or different from the previously aforementioned cavitation-producing drive unit.
Claim 9 line 1, claim 11 “the drive units” lacks antecedent basis. 
Claim 8 recites “a waterway-spanning curtain” and then throughout the claims refers to “the curtain” which lacks antecedent basis.
Claim 10 “the form” lacks antecedent basis.
Claim 13 “other aquatic species” is indefinite, since it is unclear what applicant is referring to by the term “other”. 
Claim 14 “providing a plurality of additional cavitation-producing units,” is indefinite, because it is unclear based on the claim language how these are different from the previously recited plurality of drive units. Examiner suggests amending to recite a second plurality of cavitation-producing drive units to distinguish between the initial plurality. Additionally, it is unclear if “cavitation-producing units” is meant to be different in form or function from the “cavitation-producing drive units” already recited.

Claims 16-19 are unclear based on the drawing objections above. It is unclear how these structures recited in these claims are intended to interact with the system based on the specification and the drawings. While the specification mentions these elements as possible additions or substitutions, it is unclear from the figures and the claims how these elements are meant to interact with the drive unit and how they function with respect to the method.

Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the motor and propeller, the high-pressure jet, the piezoelectric transducer, the optical source, and the source of focused ultrasound.
These elements are cited as being part of the drive unit, however there is no structural relationship between the drive unit and the aforementioned elements from the claims such that one of ordinary skill in the art would be able to perform the method. Specifically, it is unclear how these elements are intended to interact with the method and system as a whole, and additionally if these are elements are added as additional structures and can be used in combination the initial drive unit or if they are elements that are structural substitutions of the drive unit. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8, 10, 15-16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (CN 206576144 U) to Zhang.
In regards to claim 7, Zhang anticipates a method of selectively deterring migration of a target aquatic species along a waterway, the method comprising the steps of: providing a cavitation-producing drive unit (Zhang; Each unit at each of 3, providing cavitation see para [0004] of background translation where cavitation bubbles are utilized); and operating the drive unit to induce cavitation in water (Zhang; where bubbles extend through 3), the cavitation taking the form of a rotationally confined vertical column of cavitation bubbles (Zhang; Bubbles extending up through 3 are a vertical column and rotationally confined) extending from the drive unit, the cavitation bubbles repelling the target aquatic species (Zhang; Repels fish; para [0004] of background translation).

    PNG
    media_image1.png
    399
    634
    media_image1.png
    Greyscale

In regards to claim 8, Zhang anticipates the method claim 7, wherein the waterway (Zhang; 12) has a width (Zhang; Across 12, created by 11 on either side) and a plurality of drive units (Zhang; Each unit at each of 3) are arranged transversely across the width of the waterway to generate a series of vertical columns of cavitation bubbles collectively forming a waterway-spanning curtain (Zhang; see FIG 1 where each of 3 spans across the waterway 12 to create a series of columns coming from 3, thus forming a curtain).

In regards to claim 10, Zhang anticipates the method of claim 7, wherein the cavitation bubbles take the form of vertical streams (Zhang; See FIG 1 where each of the cavitation bubbles emitted from each of 3 streams upwardly in a vertical direction).

In regards to claim 15, Zhang anticipates the method of claim 7, wherein the drive unit comprises a motor and a propeller (Zhang; where control unit 8 drives fan 7; fans have propellers and motors in order to spin rotationally).

In regards to claim 16, Zhang anticipates the method of claim 7, wherein the drive unit comprises a high-pressure jet (Zhang; vented high speed-jet; para [0004] of background translation).

In regards to claim 18, Zhang anticipates the method of claim 7, wherein the drive unit comprises an optical source (Zhang; bubbles provide an optical source of visual stimuli; para [0004] of background translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 206576144 U) to Zhang in view of (US 20190264406 A1) to Furusawa.
In regards to claim 9, Zhang teaches the method of claim 8, but fails to teach it further comprising the step of operating the drive units so as to create regions in the curtain having weaker cavitation strength to permit traversal of the curtain by non-target aquatic species.
Furusawa teaches it further comprising the step of operating the drive units (Furusawa; each of 10) so as to create regions in the curtain (Furusawa; curtain created by electric pulses coming from each of 10, see FIG 5) having weaker cavitation strength to permit traversal of the curtain by non-target aquatic species (Furusawa; see FIG 5 where the electric pulses are generated at 10’j as being weaker than the others, allowing fish to swim away from 10k and pass 10’j to move in the direction of 52a).

    PNG
    media_image2.png
    593
    808
    media_image2.png
    Greyscale

	Zhang and Furusawa are analogous art from similar fields of endeavor i.e. fish barriers.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang such that it provides a step of operating the drive units such that there is a region in the curtain with a weaker strength to permit traversal of the curtain by non-target aquatic species as taught by Furusawa. The motivation of creating gaps in creating these sized gaps in the barrier as taught by Furusawa would be to guide the fish in a gentler fashion through an arrangement and based on user preference, or otherwise allow desired or undesired fish to pass through.

In regards to claim 11, Zhang teaches the method of claim 7, but fails to teach it further comprising the step of operating the drive units in a pulsed fashion.
Furusawa teaches it further comprising the step of operating the drive units in a pulsed fashion (Furusawa; [0057] where the controller 20 is configured to control electric pulses, which unit it should be applied to, the timing, and other sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang such that its drive units operate in a pulsing fashion, as taught by Furusawa. The motivation for doing so would be to decrease the amount of energy required to run the deterrent device. By providing a pulsing mechanism for a fish barrier, the deterrents can be periodically applied to alert fish without continuously draining energy.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 206576144 U) to Zhang in view of (US 20160000051 A1) to Goodrick.
In regards to claim 12, Zhang teaches the method of claim 7, but fails to teach it further comprising the steps of: computationally detecting the target aquatic species upstream from the drive unit; and in response, sending an activation signal to the drive unit, the drive unit remaining inactive until receipt of the activation signal.
Goodrick teaches it further comprising the steps of: computationally detecting the target aquatic species upstream from the drive unit (Goodrick; through the use of sensor 40 which detects the target species or the fish turned upside down based on fish coloration); and in response, sending an activation signal to the drive unit (Goodrick; [0046] [0047] where the sensor 40 detects the target fish, and sends the signal to the controller 90 to control a barrier to block the fish, as well as bubbles 86 to deter fish), the drive unit remaining inactive until receipt of the activation signal (Goodrick; see [0046] [0047] the bubbles 86 and the barrier are not actuated until the fish is detected).

    PNG
    media_image3.png
    428
    600
    media_image3.png
    Greyscale

Zhang and Goodrick are analogous art from similar fields of endeavor i.e. selectively providing barriers for fish in a waterway.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang such that it has the steps of detecting target species and activating the barrier when they are detected as taught by Goodrick. The motivation for doing so would be to conserve energy of the barrier and selectively pick which species are blocked and which are allowed through.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 206576144 U) to Zhang in view of (US 20160000051 A1) to Goodrick and (US 20190264406 A1) to Furusawa.
In regards to claim 13, Zhang teaches the method of claim 8, but fails to teach it further comprising the steps of: computationally detecting other aquatic species upstream from the drive unit; and in response, sending an activation signal to the drive unit to operate in a pulsed mode.
Goodrick teaches it further comprising the steps of: computationally detecting other aquatic species upstream from the drive unit (Goodrick; through the use of sensor 40 which detects the target species or the fish turned upside down based on fish coloration); and in response, sending an activation signal to the drive unit to operate (Goodrick; [0046] [0047] where the sensor 40 detects the target fish, and sends the signal to the controller 90 to control a barrier to block the fish, as well as bubbles 86 to deter fish). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang such that it has the steps of detecting target species and activating the barrier when they are detected as taught by Goodrick. The motivation for doing so would be to conserve energy of the barrier and selectively pick which species are blocked and which are allowed through.
Zhang as modified by Goodrick fail to teach wherein the operation is in a pulsed mode.
Furusawa teaches wherein the operation is in a pulsed mode (Furusawa; [0057] where the controller 20 is configured to control electric pulses, which unit it should be applied to, the timing, and other sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang as modified by Goodrick such that its drive units operate in a pulsing fashion, as taught by Furusawa. The motivation for doing so would be to decrease the amount of energy required to run the deterrent device. By providing a pulsing mechanism for a fish barrier, the deterrents can be periodically applied to alert fish without continuously draining energy.

In regards to claim 14, Zhang teaches the method of claim 8, but fails to explicitly teach it further comprising the steps of: providing a plurality of additional cavitation-producing units, the cavitation-producing units being arranged transverse to the waterway; computationally detecting other aquatic species upstream from the drive units; and in response, sending an activation signal to the drive units to create a semi-continuous barrier allowing passage of non-target aquatic species.
Goodrick teaches it further comprising the steps of: computationally detecting other aquatic species upstream from the drive units (Goodrick; through the use of sensor 40 which detects the target species or the fish turned upside down based on fish coloration); and in response, sending an activation signal to the drive units to create a barrier (Goodrick; [0046] [0047] where the sensor 40 detects the target fish, and sends the signal to the controller 90 to control a barrier to block the fish, as well as bubbles 86 to deter fish).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang such that it has the steps of detecting target species and activating the barrier when they are detected as taught by Goodrick. The motivation for doing so would be to conserve energy of the barrier and selectively pick which species are blocked and which are allowed through.
	Zhang as modified by Goodrick fail to teach it further comprising the steps of: providing a plurality of additional cavitation-producing units, the cavitation-producing units being arranged transverse to the waterway; the barrier being semi-continuous allowing passage of non-target aquatic species.
	Furusawa teaches it further comprising the steps of: providing a plurality of additional cavitation-producing units (Furusawa; three different plurality of units see FIG 5, upper 10g-l, middle 10’g-10’l, and lower as seen in FIG 5), the cavitation-producing units being arranged transverse to the waterway (Furusawa; FIG 1 or FIG 5 the barrier being arranged left to right) (Zhang also teaches the barrier being arranged transverse the waterway); the barrier being semi-continuous allowing passage of non-target aquatic species (Furusawa; see FIG 5 where the barrier is semicontinuous to allow fish to pass, 10j is continuous with 10’j and lowermost electrode in FIG 5, but the power of 10’j is lower such that fish can pass from 10k towards 10g in the 52a direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang as modified by Goodrick such that it has yet another plurality of drive units creating a semi-continuous barrier such that fish can pass even though the barrier is erected. The motivation of creating a semi-continuous barrier as taught by Furusawa would be to guide the fish in a gentler fashion through an arrangement and based on user preference, or otherwise allow desired or undesired fish to pass through. 

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 206576144 U) to Zhang in view of (US 4076617 A) to Bybel.
In regards to claim 17, Zhang teaches the method of claim 7, but fails to explicitly teach wherein the drive unit comprises a piezoelectric transducer.
Bybel teaches wherein the drive unit comprises a piezoelectric transducer (Bybel; transducers 4, Col 4 line 49-57; transducers are made of lead zirconate, which is a known piezoelectric material, thus the transducer preferred is a piezoelectric transducer).
Zhang and Bybel are analogous art from similar fields of endeavor i.e. cavitation production in water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang such that the drive unit further includes a piezoelectric transducer as taught by Bybel. The motivation for doing so would be to add piezoelectric transducers which are known to generate ultrasound waves thus enhancing desired cavitation effects.

In regards to claim 19, Zhang teaches the method of claim 7, but fails to teach wherein the drive unit comprises a source of focused ultrasound.
Bybel teaches wherein the drive unit comprises a source of focused ultrasound (Bybel; Col 7, lines 27-32; the transducers create ultrasonic square waves).
Zhang and Bybel are analogous art from similar fields of endeavor i.e. cavitation production in water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang such that the drive unit further includes a source of focused ultrasound. The motivation for doing so would be to add ultrasound waves thus enhancing desired cavitation effects, as well as providing strong waves which prevent the accumulation of sediment on the device itself.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2690158 A to Petty teaches a fish barrier that is semi-continuous, the barrier having apertures sized to allow certain shape and sized fish through while blocking other fish. The barrier spans a waterway and extends vertically.
WO 0133084 A1 to Illingworth teaches a vortex generator using propellers and a motor, creating spiral type fluid flow.
US 6230654 B1 to McNeil teaches an artificial seaweed structure which creates a barrier that is staggered.
US 20010040062 A1 to Illingworth teaches a motor connected to propellers which create spiral type fluid flow.
US 20040244712 A1 to Massey teaches a fish flow system which uses jets to prevent fish from entering a passageway but allows selected fish to move through.
US 20130139761 A1 to Nedwell teaches an underwater animal barrier which uses optical elements such as lights.
US 20160017558 A1 to French teaches two barriers spanning across a waterway.
WO 2017168294 A1 to Andreotti teaches shark barriers which are arranged in an offset/staggered arrangement that has space for other fish to pass through, but which acts as a deterrent for sharks.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647